Title: To John Adams from Alexander Hamilton, 16 January 1795
From: Hamilton, Alexander
To: Adams, John



Sir.
Treasury Department January 16th. 1795

I beg leave through you to inform the Senate..... that pursuant to the second Section of the Act establishing the Treasury Department which expressly makes it the duty of the Secretary of the Treasury “to digest and prepare plans for the improvement and management of the Revenue and for the Support of public Credit”... I have digested and prepared a plan, on the basis of the actual revenues, for the further support of public Credit, which is ready for communication to the Senate.
This plan embraces a further provision for the unsubscribed Debt, a provision for converting with the consent of the Creditors the foreign into Domestic Debt, a provision for augmenting the Sinking Fund so as to render it commensurate with the intire Debt of the United States, suggestions for giving effect to the Act of the last Session granting a million of Dollars for the purposes of foreign intercourse; with some auxiliary propositions.
With perfect respect / I have the honor to be / Sir, / Your Obedient Servant


Alexander HamiltonScy. Of the Treasy.